                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In the Matter of:                                        }
                                                         }
REMINGTON OUTDOOR COMPANY,                               }             Case No. 20-81688-CRJ-11
INC., et al., 1                                          }
                                                         }             Chapter 11
                                                         }
                          Debtor(s).                     }             Jointly Administered


  ORDER OVERRULING THE SANDY HOOK FAMILIES’ (1) OBJECTION TO THE
   DEBTORS’ LIST OF TOP 40 UNSECURED CREDITORS AND (2) EMERGENCY
                   MOTION FOR STATUS CONFERENCE

          On August 6, 2020, the Court held an Emergency Status Conference in this case to discuss

the Objection filed by The Sandy Hook Families to the Debtors’ List of Top 40 Unsecured

Creditors and the status of First Day Motions and Bid Procedures.

        After considering the arguments by all parties, the continuing rights of creditors under 11

U.S.C. § 1102(a)(4), and for the reasons stated on the record, it is hereby

        ORDERED, ADJUDGED and DECREED that The Sandy Hook Families’ (1) Objection

to the Debtors’ List of Top 40 Unsecured Creditors and (2) Emergency Motion for Status

Conference Objection is OVERRULED.

        Dated this the 6th day of August 2020.

                                                              /s/ Clifton R. Jessup, Jr.
                                                              Clifton R. Jessup, Jr.
                                                              United States Bankruptcy Judge



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc.(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
(4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.




Case 20-81688-CRJ11              Doc 214 Filed 08/06/20 Entered 08/06/20 15:44:08                           Desc
                                   Main Document    Page 1 of 1
